DETAILED ACTION
	This action is responsive to the following communication: the preliminary amendment filed 2/28/2020.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 7-8 and 20 are cancelled; 1-6, 9-19, and 21-23 are pending.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1 – 6, 9, and 21-23, drawn to a program method and a memory device, classified in G11C 16/12.
II. 	Claims 10 – 19, drawn to a system, classified in G11C 16/3454.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in thisrelationship are distinct if it can be shown that (1) the combination as claimed does not requirethe particulars of the subcombination as claimed for patentability, and (2) that thesubcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instantcase, the combination as claimed does not require the particulars of the subcombination asclaimed because the combination does not require specifically a program method comprising a . The subcombination has separate utility such as in any memory device having memory programming and verifying operations, without specifics of the combination. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
[Symbol font/0xB7]   the inventions have acquired a separate status in the art in view of their different classification
[Symbol font/0xB7]   the inventions have acquired a separate status in the art due to their recognized divergent subject matter
[Symbol font/0xB7]   the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824